        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 1 of 45



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - v. -                            S3 17 Cr. 548 (PAC)

 JOSHUA ADAM SCHULTE,

                                    Defendant.




            THE GOVERNMENT’S OPPOSITION TO THE DEFENDANT’S
             MOTION FOR A JUDGMENT OF ACQUITTAL PURSUANT
               TO FEDERAL RULE OF CRIMINAL PROCEDURE 29




                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


David W. Denton, Jr.
Sidhardha Kamaraju
Matthew Laroche
Assistant United States Attorneys
   Of Counsel
               Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 2 of 45



                                                       TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
   I.         THE GOVERNMENT’S CASE ......................................................................................... 2
         A.      October 2015 Through March 2016: Schulte Becomes Angry ..................................... 4
         B.      Schulte Inappropriately Accessed and Altered DEVLAN ............................................. 5
         C.      The CIA Tried to Remove Schulte’s Administrative Privileges .................................... 8
         D.      Schulte Prepared to Copy Classified Information from DEVLAN ................................ 9
         E.      April 20, 2016: Schulte Stole Classified Information from DEVLAN ....................... 10
         F.      Schulte’s Cover-up and Transfer of the Leaked Information ....................................... 13
         G.      Schulte’s Interest in WikiLeaks and Resignation ...................................................... 15
         H.      Schulte Lied to Law Enforcement After the Leaks ...................................................... 16
         I.      Schulte Violated the Court’s Protective Order and Started An “Information War” From
                 Prison ............................................................................................................................ 17
   II.        THE DEFENSE CASE ..................................................................................................... 22
   III. THE GOVERNMENT’S REBUTTAL WITNESS .......................................................... 23
   IV. THE VERDICT AND RULE 29 MOTION ..................................................................... 24
ARGUMENT ................................................................................................................................ 25
   I.         THE GOVERNMENT ESTABLISHED THE ELEMENTS OF THE OFFENSES
              CHARGED IN INDICTMENT ........................................................................................ 25
         A.      Applicable Law ............................................................................................................. 26
         B.      Discussion ..................................................................................................................... 27
              1. Counts One, Two, and Three: The Theft, Transmission, and Attempted Transmission
                 of National Defense Information ................................................................................ 27
              2. Counts Four, Five, Six, Seven, and Ten: Unauthorized Computer Access, Theft of
                 Government Property, and Contempt of Court ........................................................... 36
              3. Counts Eight and Nine: False Statements and Obstruction of Justice ....................... 40
CONCLUSION ............................................................................................................................. 43




                                                                           i
         Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 3 of 45



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                - v. -                                     S2 17 Cr. 548 (PAC)

    JOSHUA ADAM SCHULTE,

                                Defendant.


                                PRELIMINARY STATEMENT

        The Government respectfully submits this memorandum of law in opposition to defendant

Joshua Adam Schulte’s motion for acquittal pursuant to Federal Rule of Criminal Procedure 29.

After a four-week trial, a jury found Schulte guilty of making false statements to law enforcement,

in violation of 18 U.S.C. § 1001, and contempt of Court, in violation of 18 U.S.C. § 401(3). The

jury was unable to reach a unanimous verdict as to the remaining eight counts and, as a result, the

Court granted Schulte’s motion for a mistrial as to those counts. The Government intends to retry

Schulte on those national security related charges, as reflected in the S3 superseding indictment,

as soon as possible. As detailed below, the evidence of Schulte’s guilt was more than sufficient to

sustain a conviction as to all counts. Schulte’s motion should be denied.1




1
  In light of the need to describe and discuss the trial evidence in response to Schulte’s Rule 29
motion, the Government respectfully requests permission to file this brief in excess of the page
limitations set forth in the Court’s Individual Practices.




                                                 1
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 4 of 45



                                         BACKGROUND

 I.    THE GOVERNMENT’S CASE

       At trial, the Government presented powerful evidence that Schulte was responsible for

stealing, disclosing, and attempting to disclose a massive amount of classified information.

Schulte’s egregious conduct began during his time with the Central Intelligence Agency (“CIA”).

Furious with his management’s response to Schulte’s false claims concerning another employee

and Schulte’s loss of administrative privileges on a CIA classified computer system, Schulte

responded by breaking into that computer system, stealing classified information (the “Leaked

Information”) about the CIA’s extremely valuable cyber tool arsenal, and transmitting it to

WikiLeaks, which subsequently disclosed it publicly between March and November 2017 (the

“Leaks”). During multiple subsequent interviews about the Leaks with the Federal Bureau of

Investigation (“FBI”), Schulte repeatedly lied about this and other conduct.

       Later, after he was detained in this case, Schulte brazenly violated a protective order

entered by the Court after the Court explicitly told him not to and continued to disclose and attempt

to disclose classified information. From prison, Schulte used an illegal cellphone to set up

encrypted email accounts and anonymous social media accounts; pretended to be another person

using those accounts; deleted evidence of his activities on those accounts; threatened to breakup

the United States’ diplomatic relationships unless his case was dismissed; declared an “information

war” against the United States; told a reporter that he was a member of the hacking group

Anonymous, which had given information to WikiLeaks in the past; sent that same reporter

classified national defense information about a CIA computer network and a search warrant

affidavit in violation of the protective order; promised to give that reporter more sensitive



                                                 2
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 5 of 45



information; and planned to post tweets and transmit an article with more classified national

defense information about a cyber tool and CIA tradecraft.

       Schulte’s criminal conduct was proven through substantial evidence, including: (i)

testimony of 11 CIA witnesses about, among other things, Schulte’s anger at CIA management

and unauthorized activities on the CIA’s classified computer system DEVLAN, as well as the

damage caused by the Leaks; (ii) testimony of three FBI witnesses about the investigation of

Schulte’s conduct at the CIA and in prison, as well as the numerous lies Schulte told to the FBI

during interviews following the Leaks; (iii) testimony of four expert witnesses, including computer

scientists who testified that Schulte stole the Leaked Information from DEVLAN on April 20,

2016 and that the data disseminated by WikiLeaks was the same data Schulte copied on April 20,

2016; (iv) DEVLAN computer and server log files, including from Schulte’s own computer,

showing that Schulte broke into DEVLAN on April 20, 2016, minutes later stole the Leaked

Information, and systematically deleted and attempted to delete evidence of those activities; (v)

computer log files from Schulte’s home computer showing, among other things, that Schulte took

steps to transmit the Leaked Information to WikiLeaks in the weeks following the theft and then

reformatted his computer, thereby erasing the evidence of his activities; (vi) recordings of

interviews of Schulte at the CIA during which Schulte expressed his anger at his supervisors and

his desire to “punish” them for perceived slights; (vii) badge records and chat logs showing that

Schulte was at his CIA computer when the Leaked Information was stolen on April 20, 2016; (viii)

Schulte’s prison notebooks in which he declared his “information war” and detailed his plan to

disclose classified information using encrypted email and social media accounts he created in

prison (the “Prison Notebooks”); (ix) testimony of a cooperating witness who explained how



                                                3
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 6 of 45



Schulte used an encrypted cellphone and angrily talked about his “information war” in prison; and

(x) encrypted emails sent by Schulte to a reporter containing classified information and documents

subject to the protective order.

       A.       October 2015 Through March 2016: Schulte Becomes Angry

       In the fall of 2015, Schulte began having significant problems at the CIA, which stemmed

from an ongoing dispute with another CIA employee, Amol. In October 2015, Schulte and Amol

each complained to their supervisor about each other, with Schulte falsely claiming that Amol

made a death threat. (GX 1029; Stedman Tr. 1502-03; Weber Tr. 277-80; Sean Tr. 1633-35)).2 In

late February 2016, Amol and Schulte got into a heated argument at work. (Weber Tr. 271-73).

Shortly after this dispute, on March 1, 2016, Schulte emailed the security office (“Security”) and

complained that Amol was abusive and had made death threats toward him. (GX 1030). Schulte

also forwarded to Security his October 30 email reporting Amol’s purported death threat. (Id.).

Multiple witnesses testified that they believed Schulte’s claims about Amol were false and that

they had never witnessed Amol threaten others. (Stedman Tr. 1502-03; Weber Tr. 277-81; Sean

Tr. 1633-35).

       In the weeks that followed, Schulte grew angrier at what he perceived was his

management’s indifference to his claim that Amol had threatened him. (GX 1038; 1039; 1044;

1046; 1048; 1052). Eventually, Schulte filed a motion for a protective order against Amol in state

court, which was initially granted. (Weber Tr. 282-84; GX 1619).         As a result of the interim




2
  “GX” refers to a Government Exhibit at trial; “DX” refers to a defense exhibit at trial; and “Tr.”
refers to the trial transcript with the name preceding Tr. denoting which witness was testifying.


                                                 4
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 7 of 45



protective order, management reassigned Amol and Schulte to different branches within the

Engineering Development Group (“EDG”), the group for which both worked. Schulte complained

that he was being unfairly retaliated against for making a complaint against Amol, and threatened

to hire a lawyer if management did not respond to his complaints. (GX 1039; 506). On March 29,

2016, Schulte submitted a form to Security, stating that he intended to meet with an attorney to

pursue legal action and that the media might become involved. (GX 506). That same day, Schulte

sent an email to several high-level supervisors, in which he wrote, “I just want to confirm that this

punishment of removal from my current branch is for reporting to security in which my life was

threatened and/or for submitting a protective order against [Amol].” (GX 1046).

       Meanwhile, Schulte’s state court protective order proceedings progressed, with Schulte and

Amol appearing in state court on April 6, 2016. (GX 1048). Two days later, Security interviewed

Schulte. (GX 508). During that interview, Schulte told Security, among other things, that he was

being punished for reporting Amol’s conduct; that he would “go to the media” if forced into a

corner; he would “do whatever I have to do to make the situation right” and to “shed light on this”;

and that his management needed to be “punished” for what they had done to him. (Id.).

       B.      Schulte Inappropriately Accessed and Altered DEVLAN

      On April 4, 2016, after Schulte moved from his old branch, the Operations Support Branch

(“OSB”), to a different branch in EDG, Schulte’s administrative privileges to two OSB projects,

OSB Libraries and Brutal Kangaroo, were revoked. (GX 1202-1; 1207-53; Leedom Tr. 976-80).

Days later, on April 14, 2016, Schulte confronted a developer in OSB (Schulte’s former branch),

Jeremy Weber, about Schulte’s loss of administrative privileges to OSB Libraries. (GX 1062;

Weber Tr. 289-90). Weber told Schulte that because Schulte had been moved to a different branch,



                                                 5
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 8 of 45



Schulte no longer required administrative privileges to OSB Libraries. (Id.). Schulte disagreed,

and claimed that even though he had moved to another branch, he was still assigned to all of his

previous projects. Weber explained that he had a different understanding but that Schulte could

speak with Sean, Schulte’s former supervisor, about it. (Id.). Schulte then spoke with Sean, but

did not raise the issue of administrator privileges. (GX 1062; Sean Tr. 1651-52).

      Schulte then falsely told Weber that Sean had approved the reinstatement of Schulte’s

administrative privileges to OSB Libraries. (GX 1062; Weber Tr. 290-91). Weber responded that

he would discuss the issue with Sean, and Schulte replied that Weber should restore Schulte’s

privileges now because Schulte was eventually going to regain access to OSB Libraries anyway.

(Id.). Weber and Sean then discussed the issue, and Weber emailed Schulte to inform him that, in

fact, Schulte’s administrative privileges to OSB Libraries would not be restored. (GX 1061).

Schulte responded by again requesting that his supervisors authorize him to continue to serve as

an administrator for OSB Libraries. (Id.).

      Unbeknownst to anyone at EDG, however, on April 14, Schulte secretly used his

administrative privileges to restore his access to OSB Libraries. (GX 1207-97). Weber discovered

that Schulte had restored his privileges later that evening, and reported the incident to his

management, who in turn raised the issue with Security. (GX 1062; Weber Tr. 528). Schulte’s

actions caused significant concern at the CIA because they were in direct violation of CIA policy

and called into question whether Schulte could be trusted with classified information. (Weber Tr.

297-99; Leonis Tr. 577-601; GX 1062).

      The CIA’s concerns about Schulte were heightened by the fact that DEVLAN contained

highly sensitive and classified national defense information concerning, among other things, the



                                                6
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 9 of 45



CIA’s cyber tool arsenal. (Weber Tr. 227; Leonis Tr. 597-601; GX 1062). The CIA protected

DEVLAN by restricting outside access to it; sequestering it from the Internet; limiting access to

approximately 200 individuals, each of whom possessed a Top Secret security clearance; requiring

badges to enter the locked rooms secured by vault doors in which DEVLAN terminals were stored;

and protecting the CIA building in which the system was housed with armed guards and perimeter

fencing. (See Tr. 187, 194-96, 213, 552, 779, 900-01, 907).

      The CIA stored much of the sensitive and highly classified information on DEVLAN within

a commercially-available suite of software known as Atlassian, which included programs named

Confluence (EDG’s Wikipedia-like page in which users could post comments about the group’s

work) and Stash (the repository for, among other things, source code). (Weber Tr. 174, 215-18).

Schulte was able to restore his access to OSB Libraries because he, at the time, had administrative

privileges to the Atlassian services on DEVLAN. (Weber Tr. 172, 237-38). While logged in as

an administrator of any of the Atlassian services, Schulte could, among other things, access and

copy DEVLAN’s backup files that were stored on another server (the “Backup Files”), whereas a

regular user would be unable to access those Backup Files. (Leedom Tr. 950-54; Weber Tr. 252-

56). Schulte, unlike regular DEVLAN users, also was very familiar with the Backup Files because

he wrote the computer code that was used to create the Backup Files, was involved in making the

Backup Files accessible to administrators, and managed the Backup Files including, for example,

deleting old Backup Files when those files took up too much space. (Weber Tr. 223-26, 238, 252-

57). As described in additional detail below, Schulte ultimately stole the Leaked Information from

the Backup Files and provided them to WikiLeaks, which eventually posted it online.




                                                7
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 10 of 45



       C.      The CIA Tried to Remove Schulte’s Administrative Privileges

       In response to Schulte’s actions, management directed Weber and two other system

administrators, David and Tim, to remove all developers,’ including Schulte’s, administrative

privileges to the Atlassian services on DEVLAN. (Weber Tr. 300-02; David Tr. 792-804). On

April 16, 2016, David and Tim began the process of taking administrative privileges away from

the developers. (David Tr. 792-804). Prior to making these changes, however, David and Tim

created a “snapshot” of the Confluence database (the “April 16 Snapshot”). (Id.; see also GX

1207-92; GX 1703 at 51-66). The April 16 Snapshot was a copy of the Confluence database as it

existed on April 16 so that if any of the changes made to the system caused problems going

forward, David and Tim could use the April 16 Snapshot to restore the system to its state on that

date, and start over without doing lasting damage to the system. (Id.). As a result of the changes

made on April 16, Schulte could no longer access the Atlassian programs directly as a system

administrator and, thus, no longer had access to the Backup Files. (Id.).

       Dave and Tim did not change the administrative password and login credentials called

“SSH keys” to the OSB server that hosted the Confluence and Bamboo services. (David Tr. 804;

Leedom Tr. 937). Employees could log in to the OSB server as administrators using the

administrative password, which allowed them to create, delete, or revert virtual servers such as

Confluence and Bamboo, and the SSH keys, which allowed them to view, edit, and delete

administrative log files, such as files showing who accessed the server and when. (Leedom Tr.

945-46, 966, 989-96). Although by early April, Schulte was no longer a member of OSB and had

no administrative role on the OSB server, he nevertheless secretly continued to login using the

administrative password and his SSH key (the “Schulte Key”). (Leedom Tr. 989-96). As



                                                8
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 11 of 45



described below, Schulte used those administrative privileges on the OSB server to regain his

administrative privileges to the Atlassian services, navigate to the Backup Files to steal the Leaked

Information, and delete and attempt to delete evidence of his activities.

       On April 18, 2016, a division supervisor within EDG, Anthony Leonis, confronted Schulte

about the fact that he had improperly restored his access to OSB Libraries four days earlier. At

approximately 11:00 a.m. that day, Leonis provided Schulte with a memorandum titled “Self-

Granting Previously Revoked Admin Privileges on an Agency Computer Network.” (Leonis Tr.

609-14; GX 1095).       The memorandum described Schulte’s unauthorized restoration of his

administrative privileges to OSB Libraries and stated: “do not attempt to restore or provide

yourself with administrative rights to any project and/or system for which they have been

removed.” (GX 1095). Schulte signed the memorandum, acknowledging that he understood its

prohibitions. (Id.). Around the time Schulte received the memorandum, Schulte attempted (again)

to get back his administrative privileges to OSB Libraries by falsely telling a colleague that his

supervisors had authorized it. (Stedman Tr. 1508-09, 1620-21).

       D.      Schulte Prepared to Copy Classified Information from DEVLAN

       Almost immediately after receiving and signing the memorandum, Schulte began to try to

access various parts of DEVLAN as a system administrator, knowing that he was prohibited from

doing so. Schulte successfully logged into the OSB server as an administrator multiple times, and

knew that he still also had access through the Schulte Key. (Leedom Tr. 1014-23; GX 1203-16,

1207-26, 1209-17, 1209-20, 1209-9, 1209-3, 1209-18, 1209-19). At approximately 1:00 p.m. that

same day, Schulte emailed Leonis, falsely reporting that he had “verified that all private keys with

access have been destroyed/revoked” and that “[i]t seemed like overnight all my permissions



                                                 9
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 12 of 45



within the products were removed and all my permissions on the servers themselves revoked. And

all without anyone informing me.” (GX 1063). At the time, Schulte sent this email, he was logged

into the OSB server as an administrator and knew he still had administrative access, even though

he had lied to Leonis and claimed he did not.

       On April 18, Leonis also emailed staff (including Schulte) to inform the group that going

forward there would only be two system administrators for the Atlassian services. (GX 1065).

Later that evening, Schulte used his remaining administrative privileges on the OSB server to view

log files that had been generated by the OSB server. (Leedom Tr. 1038-48; GX 1209-13, 1203-

43, 1209-44, 1209-8). Schulte reviewed log files that documented (i) information about every

computer command (i.e., instructions to the computer) that was entered into the system, such as

the date and time of the command, and (ii) all login attempts to the server. By reviewing these

files, Schulte was able to see precisely what activity the system would record. (Id.). After Schulte

viewed the log files, he locked the vault on his floor, meaning that he was the last one in the vault

around the time that he was inappropriately viewing the log files. (GX 105).

       E.      April 20, 2016: Schulte Stole Classified Information from DEVLAN

       On April 20, 2016, the EDG staff, including Schulte, was informed by email that on April

25, 2016, Confluence and Bamboo would be moved from the OSB server to a new server. (GX

1067 and 1069). This was a significant change to DEVLAN and for Schulte, who was familiar

with the workings of the OSB server, and who, as described above, still secretly had administrative

access to the OSB server. Once the change took effect, Schulte would no longer be able access

Confluence through the OSB server using administrative privileges he retained on the server.




                                                 10
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 13 of 45



       On April 20 at 5:30 p.m., Schulte used the administrative account on the OSB server to

create a snapshot of Confluence titled “bkup.” (GX 1202-17, 1209-7). A few minutes later, at

5:35 p.m., Schulte used that same account to revert Confluence to the April 16 Snapshot—i.e.,

when Schulte still had administrative privileges to Atlassian. (GX 1202-18; Leedom Tr. 1063-

65). The effect of that reversion was to restore Schulte’s Atlassian administrative privileges, thus

giving him the ability again to access the Backup Files. (Leedom Tr. 1073-75). While Confluence

was in this reverted state, Schulte copied two specific backup files for Confluence that were created

on March 3, 2016 (the “March 3 Backup Files”). (Id. at 953-58; GX 1207-27, 1207-30). Critically,

it was virtually undisputed at trial that the March 3 Backup Files were the exact files that

WikiLeaks posted online on March 7, 2016. (Leedom Tr. 1113-33; Berger Tr. 1351-66).

       After a little more than an hour, Schulte then re-reverted Confluence back to its April 20,

2016 state, deleting the records of his conduct, and then deleted the “bkup” snapshot that he had

created earlier that day. (GX 1202-19, 1202-21; Leedom Tr. 1064-66). To further cover his tracks,

Schulte systematically deleted log files on the OSB server that recorded his conduct (such as, for

example, log files that would have recorded a command to “copy” the stolen data). (Leedom Tr.

1068-99; GX 1203-1, 1203-2, 1203-66, 1203-29, 1203-64, 1203-65, 1203-61). Schulte deleted

the OSB server log files by using the administrative session he had opened using the Schulte Key,

which was password protected with “KingJosh3000,” a password used by Schulte, and tied to the

unique IP address associated with Schulte’s DEVLAN computer. (Leedom Tr. 1040-1050).

       The evidence introduced at trial proved conclusively that it was Schulte who, on April 20,

2016, logged into the OSB server as an administrator, reverted Confluence to its April 16, 2016

state, stole the March 3, 2016 Backup Files, and then proceeded to delete the log files of his activity



                                                  11
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 14 of 45



while the system was in its reverted state. That evidence included, for example, log files from

Schulte’s computer showing that (i) Schulte created the “bkup” snapshot before reverting

Confluence (GX 1202-7); (ii) Schulte reverted Confluence back to its April 16 state (GX 1202-

18); (iii) Schulte reversed the reversion and took the system back to its April 20 state (GX 1202-

19); (iv) Schulte deleted the “bkup” snapshot that he created (GX 1202-21); and (v) Schulte then

deleted the log files on the OSB server that would have shown his conduct during the reversion

(GX 1203-8, 29, 55, 56, 60, & 63). All of those files were found on Schulte’s DEVLAN

workstation, a fact to which the defense stipulated. (GX 3005 at 11 (agreeing that GX 1202-7,

1202-18, 1202-19, 1202-21, 1203-8, 1203-29, 1203-55, 1203-56, 1203-60, and 1203-63 were all

files found on components of Schulte’s DEVLAN workstation)). While Confluence reverted to

its April 16 state—when Schulte had the administrative privileges necessary to access the Backup

Files—the March 3 Backup Files “date accessed” time was modified, a computer action that is

consistent with copying those files. (GX 1207-27 & 30). The undisputed evidence also showed

that the Confluence data included in the Leaks came from those specific Backup Files. (Berger

Tr. 1364-1366).

       Beyond the forensic log files, documentary evidence showed that it was Schulte who

entered computer commands from his DEVLAN computer to steal the Leaked Information on

April 20, 2016. This included (i) an email Schulte sent to Leonis minutes after he stole the Backup

Files (GX 1070); (ii) Sametime chat logs with another employee, Michael, minutes after he stole

the Backup Files (GX 719); (iii) DEVLAN chat logs with Michael around the time the reversion

ended when Schulte was still deleting logs of his activities (GX 1202-25); and (iv) badge records

showing that Schulte locked the 8th floor vault on the evening of April 20, meaning he was the



                                                12
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 15 of 45



only person on the floor around the time he was stealing the Leaked Information (GX 105). Indeed,

the only two times Schulte locked the 8th floor vault in 2016 were on April 18, when he was

inappropriately viewing administrative log files on the OSB server after being told that he was no

longer an administrator, and April 20, when he was stealing the Leaked Information. (GX 105).

       F.      Schulte’s Cover-up and Transfer of the Leaked Information

       Over the next two weeks, Schulte continued to attempt to cover up his crime and eventually

transmitted the Leaked Information to WikiLeaks from his home. On the morning of April 21,

2016, just minutes after he arrived at the office, Schulte emailed Leonis to remove Schulte’s access

to the OSB server—the same server that he had broken into the night before to steal the Leaked

Information. (GX 1071). Less than an hour later, Schulte erased the logs and contents of a USB

device that had been plugged into his DEVLAN workstation the night he stole the Leaked

Information. (GX 1205-1).

       While Schulte was covering up his activities at the CIA, at home, he was preparing to send

the Leaked Information to WikiLeaks, including by downloading programs necessary to covertly

transfer the data and to securely delete evidence of his conduct. On April 23, 2016, Schulte

prepared to delete a folder titled “Brutal Kangaroo,” which was the name of a CIA cyber tool that

Schulte developed and which was disclosed in the Leaked Information, on his home computer

using a secure deletion software called Eraser Portable. (GX 1404-6). Schulte later added to the

Eraser Portable queue (but did not delete) encrypted files he stored at his home. (Id.; Berger Tr.

1372-75, 1389-93). The next day, on April 24, Schulte ordered for same-day delivery equipment

to transfer data from external hard drives (GX 1305-6; Berger Tr. 1377-78), like the hard drives

that were recovered from Schulte’s apartment by the FBI following the Leaks (GX 1603, 1609,



                                                13
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 16 of 45



and 1610; Berger Tr. 1378-79). That same day, Schulte downloaded Tails, a program that

facilitates the anonymous transfer of information over the Internet and is recommended by

WikiLeaks to be used in conjunction with the program TOR, which was also installed on Schulte’s

home computer, as a secure mechanism for transmitting sensitive information. (GX 1403-7 and

1702; Berger Tr. 1382-83).

       Schulte transferred the Leaked Information overnight on April 30 into May 1, 2016. On

April 30 at 11:28 a.m., Schulte downloaded Darik’s Boot and Nuke, which is a program that

securely deletes data so that it is impossible to recover. (GX 1402-10; Berger Tr. 1393-96). Later

that night, Schulte searched on several occasions for secure wiping utilities and visited related

websites, including a website titled “Kill Your Data Dead With These Tips and Tools.” (GX 1305-

9; Berger Tr. 1408-09). At 12:19 a.m. on May 1, 2016, Schulte mounted the D Drive, where

certain encrypted files were located, onto his home computer’s virtual machine to transfer the

Leaked Information. (GX 1401-1). Over the next several hours through the middle of the night

and early morning, Schulte repeatedly unlocked his computer to check on the status of that transfer.

(GX 1401-1). Then, at approximately 3:18 a.m. on May 1, Schulte searched several times for

information about “hashing” large files (a technique to confirm the integrity of transferred data)

and visited related websites, including websites titled “What is the fastest way to hash md5 large

files” and “how can I verify that a 1tb file transferred correctly.” (Id.).

       On May 5, 2016, after having transferred the Leaked Information, Schulte reformatted his

home computer, including the D drive that contained the encrypted files. Schulte’s conduct had

the effect of erasing these drives. (Berger Tr. 1409).




                                                  14
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 17 of 45



       G.      Schulte’s Interest in WikiLeaks and Resignation

       Due to the format of the Leaked Information, it would have taken WikiLeaks a substantial

amount of time to prepare it for public dissemination. (Leedom Tr. 1113-33). After a few months

had passed after Schulte transmitted the Leaked Information, Schulte began to regularly search for

information about WikiLeaks, which was a marked change from his prior Internet search behavior.

In the six years prior to August 2016, Schulte had conducted three Google searches for WikiLeaks

material and visited nine related webpages. (GX 1351).           However, between August 2016

(approximately three months after he stole the Leaked Information) and January 2017, Schulte

conducted at least 39 Google searches for WikiLeaks and related terms and visited 115 related

webpages. (GX 1352). Schulte even conducted one search for “WikiLeaks Code,” which was

significant because although WikiLeaks had never published source code, the Backup Files that

Schulte had transmitted to WikiLeaks contained source code, some of which was eventually

disclosed in the Leaks. (GX 1, 1352; Weber Tr. 174-75; Evanchec Tr. 2272). In addition, on

January 4, 2017, Schulte searched for “WikiLeaks 2017” and visited a webpage titled “WikiLeaks

Vows to ‘Blow You Away’ in 2017 ‘Showdown.’” (GX 1352).

       On November 10, 2016, Schulte’s last day at the CIA, Schulte sent an email containing

classified information to the CIA’s Office of Inspector General (“OIG”) that spanned several

single-spaced pages. (GX 1119). In the email, Schulte claimed that he was resigning because he

had expressed concerns about DEVLAN’s security to his supervisors “for two full years,” but that

those concerns had gone unaddressed. Schulte further wrote, “This left [DEVLAN] open and easy

for anyone to gain access and delete our entire EDG source code repository or even easily

download and upload it in it [sic] entirety to the internet . . . . Luckily, nothing happened, but it



                                                 15
         Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 18 of 45



still illustrates the lack-of-security and pure ineptitude of [one of Schulte’s supervisors].” Schulte

also asserted that once this “failure of leadership was discovered,” the supervisor tried to “evade

responsibility and blame the decentralized and insecure [sic] environment entirely on [Schulte].”

(Id.).

         Schulte’s claims about raising security concerns were patently false. Schulte had never

reported security concerns to his management chain and was not targeted by management because

of raising purported complaints about DEVLAN’s security. (Evanchec Tr. 2206; Weber Tr. 257-

58; Karen Tr. 1721). Rather, the undisputed evidence was that Schulte engaged in unauthorized

conduct on DEVLAN, in direct contravention of CIA policy, and that the CIA took steps to attempt

to secure the system because of Schulte’s brazen and illegal behavior. (GX 1062; Weber Tr. 171-

73; Leonis Tr. 597-605).

         H.     Schulte Lied to Law Enforcement After the Leaks

         On March 7, 2017, WikiLeaks posted the first of the Leaks online. The first Leak contained

information from Confluence obtained from the March 3 Backup Files, which were the same files

Schulte copied on April 20, 2016. (GX 1; Weber Tr. 174; Leedom 1113-33; Berger Tr. 1350-66).

In several subsequent releases, the last of which occurred on or about November 17, 2017,

WikiLeaks posted data about several tools from Stash, including source code. (GX 1; Weber Tr.

174-76). From the day of the initial Leak until March 14, 2017, Schulte conducted 28 searches

related to the Leak and visited 91 webpages, including a search for “WikiLeaks public opinion.”

(GX 1353). Schulte also searched on at least six occasions for the “FBI” and visited webpages

titled “FBI Prepares Hunt for the Source of CIA Documents,” “WikiLeaks Reveal CIA Hacking

Trove, Has Feds on Mole Hunt,” and “FBI Joins CIA in Hunt for Leaker.” (Id.).



                                                 16
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 19 of 45



       Schulte was subsequently interviewed by the FBI on several occasions, and repeatedly lied

about his conduct. For example, Schulte falsely (i) denied being responsible for the Leaks; (ii)

denied having a copy of the classified email to OIG (even though the FBI recovered a copy of the

email was recovered from his apartment in New York City (GX 1616)); (iii) denied taking

information from DEVLAN to his home (even though he explicitly said in chats with friends that

he took information from DEVLAN to his home and knew it was wrong (GX 1405-5; Evanchec

Tr. 2238-39, 2242-46)); (iv) denied working on Brutal Kangaroo at his home (even though he

securely deleted a folder on his home computer named Brutal Kangaroo after stealing the Leaked

Information (GX 1404-6; Evanchec Tr. 2238)); and (v) denied ever making DEVLAN vulnerable

to theft (even though he systematically deleted DEVLAN log files on April 20, 2016 and otherwise

repeatedly misused his administrative privileges on the system (GX 1062; Weber Tr. 291-301;

Leonis Tr. 576-601)). Moreover, despite being asked repeatedly about his DEVLAN activities,

Schulte never mentioned anything related to his activities on April 20, 2016. (Evanchec Tr. 2178).

       I.      Schulte Violated the Court’s Protective Order and Started An “Information
               War” From Prison

       After being charged in this case, Schulte continued to violate the law by blatantly violating

a Court entered protective order (the “Protective Order”), and continuing to disclose and attempt

to disclose classified information to others from prison. In particular, the Government presented

evidence that Schulte (i) emailed a reporter a copy of a search warrant affidavit, thereby violating

the Protective Order, and a document containing classified national defense information about

Hickok, a classified CIA computer network (the “Hickok Disclosure”) (GX 812); and (ii)

attempted to transmit tweets about a classified CIA cyber tool bartender (the “Bartender Tweets”)

(GX 809) and an article titled “Malware of the Mind” containing classified information about CIA


                                                17
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 20 of 45



tradecraft (the “Malware Article,” together with the Hickok Disclosure and Bartender Tweets, the

“MCC Leaked Information”) (GX 801). Multiple CIA witnesses testified that the MCC Leaked

Information contained classified and highly sensitive national defense information that they never

had disclosed publicly and that doing so could have, among other things, jeopardized the safety of

CIA operators in the field and the CIA’s foreign intelligence gathering operations. (See David Tr.

786:11-24 (Hickok Disclosure); Weber Tr. 342-343: 22-2 (testifying that the Bartender Tweets

“would put CIA officers’ lives at risk”); Weber Tr. 337:12-17 (testifying that Weber would not

disclose the CIA tradecraft that Schulte wrote in the Malware Article because doing so “would

damage our potential operations”); Michael Tr. 1218-1219: 25-9 (same regarding Bartender);

Stedman Tr. 1514-1515: 7-5 (disclosing Bartender publicly could jeopardize CIA operations to

gather foreign intelligence).

       Schulte’s egregious prison conduct began around May 2018 when news articles were

published about the case, including one by a reporter at the Washington Post. (Schlesinger Tr.

2467-68). As a result, the Court held a conference on May 21, 2018 at which it reiterated to Schulte

the terms of the Protective Order, including that Schulte was not permitted to provide documents

subject to the Protective Order to third parties, like reporters. (GX 829). The Court also explicitly

instructed Schulte, “If you want to vary the terms of the protective order, your relief is not to do it

on your own, Mr. Schulte, but to have your lawyer come into court and explain why there should

be a modification of the order.” (Id. at 7). Schulte confirmed he understood the Court’s

instructions and the terms of the Protective Order. (Id. at 8).

       In July, Schulte’s frustration grew about his case and his relatives’ failure to post publicly

his “articles,” including the article he titled “Malware of the Mind,” which he referred to as “article



                                                  18
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 21 of 45



10” and which contained the Malware Disclosure. (GX 801, 809). In one entry in his Prison

Notebooks from July 2018, Schulte wrote, “ugh talked to my parents today & found out that my

fucking articles that were uploaded to [Facebook] . . . were the wrong fucking articles.” (GX 806).

In an entry dated August 8, 2018, Schulte wrote that he was prepared to “breakup diplomatic

relationships, close embassies, end U.S. occupation across the world” unless the Government paid

him $50 billion for charging him in this case. (GX 809). This statement showed not only that

Schulte was growing increasingly frustrated but also that his frustration had risen to the point that

he—according to his own words—planned to destroy the United States’ relationships with its

allies, leading to, for example, the shuttering of U.S. embassies in other nations. Schulte was, of

course, capable of releasing extremely damaging information because of the sensitive nature of his

work at the CIA. (Schlesinger Tr. 2649-52; see also GX 809 at 11 (Schulte writing that “Vault 7

contains numerous zero-days and malware that could easily be repurposed and released onto the

world in devastating fashion . . . .”).

        A few days after declaring that he planned to breakup the United States’ diplomatic

relationships, on August 13, 2018, Schulte got a contraband Samsung cellphone in prison. (GX

821, 5003). Although by that time Schulte had access to other contraband cellphones, including

iPhones, he specifically wanted a Samsung cellphone because of its encryption capabilities.

(Betances Tr. 2389). In a Prison Notebooks entry dated the following day, Schulte declared his

“information war,” noting that he “[g]ot to use [the Samsung phone] last night.” (GX 809 at 3).

Schulte intended to disclose classified and highly-sensitive information as part of his information

war to punish the United States, which he referred to as “the most corrupt, tyrannical government

on the planet.” (Id.).    Indeed, on at least two other occasions in the summer of 2018, Schulte



                                                 19
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 22 of 45



angrily talked about his “information war” with another inmate, being careful to stop talking when

he became aware that others were present. (Betances Tr. 2408-09). In the same entry of the Prison

Notebooks declaring his “information war,” Schulte also explicitly wrote about setting up various

anonymous social media accounts and blogs that he would use in furtherance of his so-called

“war,” including that he planned to post links on Facebook to his “articles” and that his blog “will

contain my 10 articles.” (GX 809 at 3).

       Just one week later, Schulte had already taken significant steps in his “information war.”

In a Prison Notebooks entry dated August 21, 2018, Schulte wrote about systematically deleting

evidence from social media accounts and from the contraband Samsung phone. Schulte wrote, for

example, “Delete all Google Docs from johnsmith,” “Delete all emails from johnsmith,” and

“Delete all suspicious emails from my gmail.” (GX 809). Schulte also wrote about setting up

encrypted email accounts, which he later used to transmit classified information to the Washington

Post reporter, and creating encrypted messaging accounts “all with different numbers!”, including

a Signal account that he later used to communicate with the Reporter. (Id.; see also GX 822).

       The next day, on August 22, Schulte (pretending to be another person) used the Samsung

cellphone and an encrypted email account (the “Anonymous Email Account”) to send an email to

the reporter asking for copies of his articles. (GX 1303-2). Schulte confirmed in his Prison

Notebooks that it was, in fact, him who sent the August 22 email to the reporter, writing in an entry

dated August 23, 2018, “Yesterday I started emailing [the Reporter] from the Washington Post,”

and Schulte also separately wrote down the password for the Anonymous Email Account in the

Prison Notebooks. (GX 809; Schlesinger Tr. 2645-46). In that same August 23 entry, Schulte

expressed frustration that his brother had not published his articles, writing, “[my brother] went



                                                 20
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 23 of 45



back and forth but they decided for me not to publish the articles . . . my own fucking articles. Isnt

that incredible?” (GX 809). On August 31, Schulte emailed the reporter again using the

Anonymous Email Account and tried to entice the reporter to publish material on a timeframe

dictated by Schulte: “If you can consent to an embargo on disclosure of the information for a

limited time we would give you an exclusive to the information spanning several topics.” (GX

1303-11).

       Schulte’s conduct continued to escalate in September and culminated with him sending

classified national defense information to the Reporter. On September 1, 2018, Schulte set up the

Twitter account “@FreeJasonBourne,” and wrote Tweets in his Prison Notebooks that he intended

to post using that account, including the Bartender Tweets and other tweets encouraging others to

“send all your govts secrets here: Wikileaks.” (GX 809 at 9-12). On September 2, 2018, Schulte

(pretending to be another person) sent encrypted Signal messages on the Samsung phone to the

reporter, in which Schulte said that he used to be a member of Anonymous, a hacking group that

had provided information to WikiLeaks, and asked the reporter for help, including by “releasing”

Schulte’s articles. (GX 822-1; see also GX 1702; GX 809 at 13 (Schulte writing in an entry dated

September 2, 2018, “Hopefully tonight I can setup Signal from my cell & msg [the reporter] to . . .

get my fucking articles. I also need to confirm my twitter.”)). In a Prison Notebooks entry dated

September 12, 2018, Schulte wrote that he planned to “Schedule tweets 27th,” and in another entry

dated September 17, 2018, he wrote “In a week I’m going to dump all my stuff.” (GX 809 at 15-

16).

       On September 24, 2018, Schulte began transmitting national defense information to the

reporter. On that day, Schulte used the Samsung phone to send an encrypted email to the reporter



                                                 21
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 24 of 45



via the Anonymous Email Account. Schulte attached to the email a search warrant subject to the

Protective Order and his notes that contained the Hickok Disclosure. (GX 1303-34). Schulte also

promised the reporter additional sensitive information regarding government officials. (Id.). On

October 3, 2018, Schulte’s “information war” was stopped before he could transmit additional

national defense information, including the Malware Article and Bartender Tweets, when the FBI

searched the MCC, seizing his Prison Notebooks and eventually recovering Schulte’s contraband

cellphone. (Schlesinger Tr. 2471, 2644).

II.    THE DEFENSE CASE

       Schulte called one witness, paralegal Achal Fernando-Peiris, who read an August 16, 2019

CIA memorandum into evidence (the “CIA Memorandum”) (DX L). In the CIA Memorandum,

an employee with the CIA’s Counterintelligence Mission Center (“CIMC”) sought approval to

place Michael—one of Schulte’s colleagues at the CIA—on administrative leave. Michael worked

for a time within OSB, and he was interviewed by the CIA as part of the dispute between Amol

and Schulte in 2016, as well as by the FBI on multiple occasions following the initial Leak. The

CIA Memorandum, in a section titled “Justification,” stated that “[Michael’s] lack of cooperation

with inquiries into his past activities with the primary person of interest in the FBI investigation

and his unexplained activities on the computer system from which the [Vault 7 Information was

stolen], raises significant concern about his truthfulness, trustworthiness, and willingness to

cooperate with both routine OS reinvestigation processes and the criminal investigation into the

theft from his office.” (DX L at 1). The author also wrote, “CIMC believes curtailing [Michael’s]

access to CIA spaces and data systems is necessary to safeguard against potential future losses of

sensitive and classified information.” (Id.).



                                                22
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 25 of 45



       The CIA Memorandum also provided background for the administrative leave request. For

example, the memorandum discussed how Michael had not been cooperative with an internal CIA

investigation into Michael’s physical altercation with Schulte.         (DX L at 2).      The CIA

Memorandum also described several “concerns” with Michael, “including his close proximity to

the theft of the data and his relationship with Joshua Schulte, the individual charged with the theft

of the data.” (Id. at 3). The memorandum further stated that “[f]orensic analysis of [Michael’s]

activity on the DEVLAN suggests that [Michael] may have additional knowledge of anomalies on

the system at the time of the theft.” (Id.). Based on these concerns, the memorandum described a

“Risk Assessment” that CIMC viewed Michael’s “lack of cooperation as a significant and

untenable risk to the security of the operations on which he now works and any new tools he

deploys for [the Center for Cyber Intelligence].” (Id.).

       Nothing in the CIA Memorandum—whether in the “Justification” section or elsewhere—

stated that the CIA viewed Michael as a potential suspect in the theft of the Leaked Information,

rather than simply an employee who was uncooperative with an investigation into Schulte.

III.   THE GOVERNMENT’S REBUTTAL WITNESS

       The Government called Carter Hall, the Chief of CIMC’s Counterespionage Department,

as a rebuttal witness. (Hall Tr. 2682). Hall testified that he oversaw the drafting of the CIA

Memorandum recommending that Michael be placed on administrative leave and directed that it

be sent to the chief of security for approval. (Id. at 2683). Hall explained that the CIA did not

suspect Michael as being involved in the Leaks. (Id. at 2684, 2692, 2694, 2737-38). Rather, he

was placed on administrative leave because “[h]e had been uncooperative through the security




                                                 23
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 26 of 45



process, both into a couple of incidents involving the defendant, as well as his own security

reinvestigation processing.” (Id. at 2683).

       Hall also explained various portions of the CIA Memorandum. With respect to the part of

the memorandum that stated that Michael was an employee “associated” with the Leaks

investigation, Hall explained that the FBI was responsible for that investigation; Michael was not

a suspect in the Leaks investigation; and Michael was associated with that investigation in that he

had a close personal and professional relationship with Schulte, whom the CIA suspected of being

responsible for the Leaks. (DX L at 2684-85). As to the sentence referencing Michael’s

“unexplained activities” on DEVLAN, Hall said that statement did not indicate the CIA’s view

that Michael was responsible for the theft, but rather that “[h]e had taken a screenshot on the day

of the theft on the network in question” and he “was not cooperative with investigative personnel

in discussing why he had done that.” (Id. at 2685-86). Hall explained that Michael’s conduct

raised concerns about his trustworthiness because in order to hold a security clearance employees

must be candid about their and their co-workers’ activities. (Id. at 2686).

       Hall testified multiple times that the CIA did not suspect Michael was involved in the

Leaks, but rather believed Schulte was responsible. Hall’s testimony was supported by the

overwhelming evidence at trial, which demonstrated that it was impossible for Michael to have

stolen the Leaked Information on April 20, 2016.

IV.    THE VERDICT AND RULE 29 MOTION

       On March 9, 2020, the jury found Schulte guilty of making false statements to law

enforcement, in violation of 18 U.S.C. § 1001, and contempt of Court, in violation of 18 U.S.C.




                                                24
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 27 of 45



§ 401(3). The jury was unable to reach a unanimous verdict as to the remaining eight counts and,

as a result, the Court granted Schulte’s motion for a mistrial as to those counts.

       After the Government rested following its case-in-chief, Schulte moved pursuant to Rule

29 of the Federal Rules of Criminal Procedure for a judgment of acquittal, arguing that “even

taking the evidence in the light most favorable to the government” the evidence was not

“sufficient . . . to warrant a guilty verdict on the counts.” (Tr. 2666). Schulte renewed that motion

when the Government rested again after Hall’s rebuttal testimony. (Tr. 2740). On May 15, 2020,

Schulte filed a motion renewing his Rule 29 motion for acquittal as to all counts. However, the

May 15 motion focused solely on the count charging Schulte with theft of Government property,

in violation of 18 U.S.C. § 641.

                                          ARGUMENT

  I.   THE GOVERNMENT ESTABLISHED THE ELEMENTS OF THE OFFENSES
       CHARGED IN INDICTMENT

       Schulte’s post-trial motion argues, in a footnote, that the Government presented insufficient

evidence as a matter of law to convict Schulte of the counts in the Indictment. (Dkt. 397 at 1 n.1).

He further argues that Count Five of the Indictment, which charged a violation of 18 U.S.C. § 641,

should also be dismissed because § 641 is essentially pre-empted by 18 U.S.C. § 793. (Id. at 2-9).

Neither argument has any merit. The Government’s proof at trial was more than sufficient to

support a rational conclusion that Schulte is guilty of the charged offenses.            That proof

demonstrated that Schulte illegally manipulated DEVLAN to give himself access that he should

not have had, damaging DEVLAN in the process; used that access to steal the March 3 Backup

Files and the Leaked Information about CIA cyber tools; transmitted those files to WikiLeaks

knowing full well that by doing so, he would effectively destroy the value of those tools; lied about


                                                 25
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 28 of 45



his conduct to the FBI; transmitted and attempted to transmit additional information about the

CIA’s cyber tools, tradecraft, and computer networks from the MCC as part of his “information

war”; and violated the Court’s protective order during his execution of that so-called “war.”

Moreover, the Court has already rejected Schulte’s legal challenge to § 641. (Dkt. 284 at 10).

Accordingly, Schulte’s post-trial motion should be denied.

       A.      Applicable Law

       Rule 29 provides that a “court on the defendant’s motion must enter a judgment of acquittal

of any offense for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P.

29(a). A defendant challenging the sufficiency of the evidence supporting a conviction “‘faces a

heavy burden.’” United States v. Glenn, 312 F.3d 58, 63 (2d Cir. 2002) (quoting United States v.

Matthews, 20 F.3d 538, 548 (2d Cir. 1994)); see also United States v. Heras, 609 F.3d 101, 105

(2d Cir. 2010). “[T]he court may enter a judgment of acquittal only if the evidence that the

defendant committed the crime alleged is nonexistent or so meager that no reasonable jury could

find guilt beyond a reasonable doubt.” United States v. Guadagna, 183 F.3d 122, 130 (2d Cir.

1999) (internal quotation marks omitted).

       “The Court must credit every inference that the jury might have drawn in favor of the

government, and review all the evidence in conjunction, not in isolation.” United States v. Baldeo,

No. 13 Cr. 125 (PAC), 2014 WL 6807833, at *1 (S.D.N.Y. Dec. 3, 2014) (internal quotation marks

and citation omitted); see also United States v. Autuori, 212 F.3d 105, 114 (2d Cir. 2000). A

conviction must therefore be affirmed if, “‘after viewing the evidence in the light most favorable

to the prosecution, . . . any rational trier of fact could [find] the essential elements of the crime

beyond a reasonable doubt.’” United States v. Pitre, 960 F.2d 1112, 1120 (2d Cir. 1992) (quoting



                                                 26
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 29 of 45



Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see also United States v. Sabhnani, 599 F.3d 215,

241 (2d Cir. 2010); United States v. Reifler, 446 F.3d 65, 94-95 (2d Cir. 2006). “These standards

apply whether the evidence being reviewed is direct or circumstantial.” United States v. Persico,

645 F.3d 85, 105 (2d Cir. 2011).

       B.      Discussion

               1.      Counts One, Two, and Three: The Theft, Transmission, and
                       Attempted Transmission of National Defense Information

       Counts One, Two, and Three charge Schulte with violating 18 U.S.C. § 793(b) and (e).

Those two provisions of § 793 proscribe different acts with respect to “national defense

information”—§ 793(b) criminalizes unlawfully taking documents, notes, or other items connected

with the national defense for the purpose of obtaining national defense information and with the

intent or reason to believe that it would be used to harm the United States, while § 793(e) penalizes,

among other things, the unlawful transmission of national defense information with reason to

believe that the transmission could harm the United States. At trial, the Government showed that

Schulte was a disgruntled CIA employee who wished to “punish” his supervisors, and who in fact

did so by stealing the Leaked Information, transmitting that information to WikiLeaks, and then

compounding that offense by transmitting and attempting to transmit more national defense

information while detained at the MCC. Schulte’s motion with respect to Counts One, Two, and

Three should be denied.

       First, the Leaked Information and the MCC Leaked Information contain national defense

information. To qualify as national defense information, the material must relate to “the military

and naval establishments and the related activities of national preparedness,” Gorin v. United

States, 312 U.S. 19, 28 (1941), and must be closely-held by the U.S. government, United States v.


                                                 27
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 30 of 45



Heine, 151 F.2d 813, 817 (2d Cir. 1945) (holding that the dissemination of information that the

Government had never kept secret cannot support an Espionage Act conviction). The Leaked

Information and the MCC Leaked Information meet both prongs.

       Information about how a U.S. intelligence agency “carried on its work and who did what

[and] information with respect to the development of an important military weapon” constitutes

national defense information. United States v. Soblen, 301 F.2d 236, 239 (2d Cir. 1962). At trial,

the Government elicited testimony from multiple CIA employees about EDG’s work developing

classified cyber tools to collect intelligence from foreign actors, including terrorists, and how CIA

employees developed those tools using the classified computer network DEVLAN. (See Weber

Tr. 168-170, Leonis Tr. 550-52, 556-57, David Tr. 786, Leedom Tr. 927-28, Stedman Tr. 1513-

14). The Government also showed how the Leaked Information and the MCC Leaked Information

pertained to the group’s work and how it maintained its computer systems. For example, the

Leaked Information contained user documentation for cyber tools the group developed that

described, among other things, how the tool could be used and configured (GX 13, 14, 14-1, 15,

16, 16-1), and source code for other cyber tools (GX 12-2; Weber Tr. 208-09). Similarly, the MCC

Leaked Information contained statements (i) describing a technique Schulte and other developers

in the group used to hide data (GX 801 at 2; Weber Tr. 336-37); (ii) publicly identifying the then-

secret cyber tool Bartender and associating it with the CIA (GX 809 at 10; Weber Tr. 342, Michael

Tr. 1219); and (iii) describing how DEVLAN was connected to another CIA computer network

through a bridge network named Hickok (GX 812 at 3; David Tr. 786-87).                  The Leaked

Information and the MCC Leaked Information undoubtedly related to how EDG—an arm of the

CIA, a U.S. intelligence agency—“carried on its work . . . with respect to the development of”



                                                 28
          Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 31 of 45



sensitive cyber tools, and thus certainly constitutes national defense information. Soblen, 301 F.2d

at 239.

          Moreover, this information was closely-held by the CIA. While Schulte attempted at trial

to make much of the fact that DEVLAN was operated in a collaborative manner and that, on

occasion, some employees might have made mistakes with respect to access, those issues do not

undermine the core fact that the CIA protected this information from public disclosure (and indeed,

that it took an insider to compromise the system). First, information about EDG’s work developing

cyber tools was classified and was housed on a classified computer network. (See Weber Tr. 170,

Leonis Tr. 552-57, David Tr. 786, Leedom Tr. 927-28, Stedman Tr. 1513-14). While the fact that

information was classified is not dispositive, it is probative of the fact that the information was

closely-held. See United States v. Abu-Jihaad, 630 F.3d 102, 135 (2d Cir. 2010) (finding that the

fact that information was classified was relevant to determining whether the information was

closely held); see also United States v. Dedeyan, 584 F.2d 36, 40 (4th Cir. 1978) (classification

tends “to show or make more probable that the document does, in fact relate to the national

defense”). Furthermore, the CIA restricted outside access to DEVLAN, sequestering it from the

Internet, limiting access to about 200 CIA employees each possessing a Top Secret security

clearance, requiring badges to open the vault doors to the locked rooms that housed the DEVLAN

terminals, and protecting the CIA building in which the system was housed with armed guards and

perimeter fencing. (See Weber Tr. 187, 194-96, 213, Leonis Tr. 552, David Tr. 779, 900-01, 907).

          Second, with respect to Counts One and Two, the evidence also showed that it was Schulte

who illegally took and transferred the Leaked Information to WikiLeaks. The evidence included,

for example, Schulte’s own videotaped statements and emails in which he expressed his view that,



                                                 29
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 32 of 45



at least beginning in the spring of 2016, his management had betrayed him and needed to

“punished.” (See, e.g., GX 508; GX 1046). Such motive evidence is probative of Schulte’s guilt.

See Abu-Jihaad, 630 F.3d at 139 (evidence of defendant’s desire to wage jihad against the United

States supported conclusion that it was the defendant who transmitted national defense information

to terrorist group). The evidence further showed that as Schulte grew more frustrated, he

manipulated DEVLAN to restore his administrative privileges to OSB Libraries, (GX 1061, 1062,

& 1207-7), causing management to take away his and others’ administrative privileges for the

Atlassian services (like Confluence and Stash) (see Weber Tr. 302-03) and to reprimand Schulte

and instruct him not to “attempt to restore or provide yourself with administrative rights to any

project and/or system for which they’ve been removed” (GX 1095).

       On April 20, just hours after learning Confluence would be moved to a new server, Schulte

took a series of steps to ensure that he would retain access to Confluence in order to copy the

Leaked Information. Specifically, Schulte (i) created a snapshot of the Confluence virtual machine

as it existed on April 20, 2016 (GX 1202-17); (ii) blatantly disregarded the directive he had been

given just two days earlier and restored his administrative privileges to Confluence, thus giving

himself access to the Backup Files where the Leaked Information was stored (GX 1202-3; GX

1202-17, GX 1202-18; Leedom Tr. 1072-73, 1116-17); (iii) accessed the system in that state for

more than an hour (Leedom Tr. 1065); (iv) deleted log files on the OSB server that would have

shown, for example, the copying or transferring of information (see, e.g., GX 1203-60); (v)

restored Confluence back to its state before he had accessed it and stolen the Leaked Information,

which deleted all of log files that would have shown, among other things, copying activity (GX

1202-19; Leedom Tr. 1065); and (vi) finally, deleted the April 20 snapshot he had created to allow



                                               30
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 33 of 45



him secret access to the Leaked Information, (GX 1202-21). Moreover, the evidence showed that

the March 3 Backup Files which were part of the data in the Leaked Information (Berger Tr.

1351)—were “modified” on April 20, 2016, just minutes after Schulte reverted Confluence to

restore his administrative access and access to the Backup Files.3 Put simply, the Government’s

evidence showed that Schulte snuck into a part of DEVLAN that he had no legitimate reason for

visiting, remained there for more than an hour, attempted to destroy all evidence of his activities

during that period, and, that during the time Schulte was there, the very data that appeared on

WikiLeaks was accessed in a manner that is consistent with copying the data. This evidence

certainly gives rise to a reasonable inference for the jury to draw—and one that the Court should

draw in rejecting Schulte’s motion—that Schulte copied the Leaked Information on April 20, 2016.

See United States v. Sureff, 15 F.3d 225, 229 (2d Cir. 1994) (evidence sufficient to support

conviction where “there is no reasonable and innocent explanation for [Schulte’s] conduct while

there is a single, very plausible but criminal explanation”).

       Moreover, against this backdrop, the evidence also showed that it was Schulte who

transmitted or caused the Leaked Information to be transmitted to WikiLeaks. Four days after he

copied the Leaked Information from DEVLAN, Schulte began preparing to transmit the Leaked

Information from his home, purchasing computer equipment used to transfer large quantities of

data and downloading computer software that facilitated anonymous transfer activity online. (GX




3
  Although not raised in his Rule 29 motion, Schulte has repeatedly asserted that he is entitled to
full mirror images of various servers, most recently making that claim in a letter to the Court dated
June 8, 2020. (Dkt. 404). The Court has rejected Schulte’s request on multiple occasions, and
nothing that happened at trial undermines those rulings. (See Dkt. 329, 332).


                                                 31
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 34 of 45



1305-6, 1403-7). Around that same time, Schulte began experimenting with different methods to

securely erase data from his home computer, including by downloading a program used to “nuke”

a hard drive. (GX 1404-6; GX 1402-10). Then, between April 30 and May 1, 2016, Schulte

worked late into the night on his home computer until, at approximately 3:21 am, he researched

how to verify that a quantity of data of a similar size as the Backup Files he stole on April 20, 2016

had transferred correctly. (GX 1305-9). Days later, Schulte reformatted that computer, destroying

all of the data on the machine. (Berger Tr. 1409).

       In addition, the Government also introduced evidence that, beginning in August 2016,

Schulte’s interest in WikiLeaks dramatically increased, as Schulte researched WikiLeaks

regularly, including searching for information about “WikiLeaks Code.” (GX 1351; GX 1352).

Finally, the Government showed that Schulte lied to the FBI about, among other things, the fact

that he had kept a copy of his email to OIG, in which he claimed that DEVLAN was so

compromised that its contents could be stolen and posted online (GX 1119), and the fact that he

had taken classified information home in the past (even though Schulte admitted to doing so in a

chat with a friend (see GX 1605-3)). Given that there is no dispute that WikiLeaks in fact received

the Leaked Information, this evidence is more than sufficient to support a reasonable inference

that Schulte transmitted the Leaked Information to WikiLeaks. See Abu-Jihaad, 630 F.3d at 135-

39 (circumstantial evidence that defendant had access to the national defense information, had a

motive to transmit the information, had prior contact with the recipient of the information, had

previously disclosed classified information, and had sought to destroy evidence sufficient to

support conviction for transmittal of national defense information).




                                                 32
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 35 of 45



       Similarly, the evidence with respect to Count Three demonstrates that Schulte transmitted

and attempted to transmit the MCC Leaked Information. First, using the Anonymous Email

Account—which Schulte documented his creation and use of and recorded the password for in the

Prison Notebooks (GX 809 at 5-7; Weber Tr. 339; Betances Tr. 2398-99; Schlessinger Tr. 2481-

82)—Schulte transmitted information about Hickok and how it acted as a bridge between

DEVLAN and another network, (GX 812 at 3), which, as described above, is national defense

information, see supra pp. 17-18.     This communication alone is sufficient to show unlawful

transmission for purposes of Count Three. In addition, however, the Government also introduced

evidence that showed that Schulte intended to and attempted to transmit additional national defense

information, including: (i) Schulte wrote in one of his Prison Notebooks that he intended to engage

in an “information war” against the United States using specific social media accounts, (GX 809

at 3); (ii) Schulte created Twitter and Wordpress accounts, (GX 809 at 5-9; GX 1304-1; GX 1301-

3); (iii) Schulte drafted an “article” to include classified information about how CIA developers

hid data (GX 801 at 2) and a tweet to include classified information associating a tool named

Bartender with the CIA, (GX 809 at 9-16), both of which are, as described above, national defense

information, see supra pp. 17-18; (iv) Schulte used the Samsung cellphone to access these social

media and email accounts, (GX 820-402; GX 820-433; GX 820-434; GX 821; GX 3003); and (v)

Schulte tried to conceal his use of these accounts, as demonstrated by his posing as his “friends

and family” in communications (see, e.g., GX 1303-6), and deletion of evidence, such as when he

wrote in his Prison Notebooks to “delete suspicious emails from my gmail” (GX 809 at 5). Taken

together, this evidence clearly demonstrates that Schulte intended to transmit the national defense

information in the draft “article” and tweet he drafted in the Prison Notebooks. See, e.g., United



                                                33
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 36 of 45



States v. Desposito, 704 F.3d 221, 233 (2d Cir. 2013) (“Thus, a rational jury could find beyond a

reasonable doubt that his persistent writing and mailing of letters constituted substantial steps

toward obstructing his criminal trial.”); see also United States v. Steele, 390 F. App’x. 6, 12 n. 2

(2d Cir. 2010) (“assumption of a false name, and related conduct, are admissible as evidence of

consciousness of guilt, and thus of guilt itself”) (internal citation omitted).

       Third, the evidence showed that Schulte had the requisite mens rea to support a conviction

under Counts One, Two, and Three. The Government introduced (i) testimony from Professor

Rosenzweig about the public harms to the United States that had resulted from prior WikiLeaks

disclosures, such as the recalling of the U.S. ambassador from Mexico following WikiLeaks

disclosure of U.S. Department of State cables leaked by Chelsea Manning (Rosenzweig Tr. 48-

49); (ii) electronic chats in which Schulte demonstrated his knowledge of Manning’s leak (GX

1405-7, 1405-8), and the need for the U.S. government to protect some information from

disclosure for national security reasons (GX 1405-10); (iii) Schulte’s CIA security agreements in

which he acknowledged that the unauthorized disclosure of classified information could

“jeopardize intelligence activities” and “cause irreparable harm to the United States” (GX 405);

and (iv) Schulte’s emails and videotaped statements in which he described how, in the months

before April 2016, he had come to feel betrayed by his management and that they needed to be

“punished” (see, e.g., GX 508; GX 1046).

       Moreover, the Government also introduced Schulte’s writings in his Prison Notebooks, in

which he declared an “information war” against the United States government in retaliation for his

prosecution and detention, expressed his desire to “break up [the United States’] diplomatic

relationships” through disclosure of information he know, and encouraged disgruntled U.S.



                                                  34
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 37 of 45



government employees to “send all your government secrets” to WikiLeaks. (GX 809 at 2-3, 13).

This evidence plainly demonstrated that Schulte copied the Leaked Information with the intention

of harming the CIA, a U.S. government agency, as required for Count One, and that when he

transmitted and attempted to transmit the Leaked Information and the MCC Leaked Information,

he did so with reason to believe that the transmission would harm the United States, as required

by Counts Two and Three, respectively.

       Fourth, with respect to Counts Two and Three, the evidence demonstrated that Schulte did

not have lawful possession of the Leaked Information or the MCC Leaked Information when he

transmitted and attempted to transmit that information. As set forth above, Schulte transmitted the

Leaked Information from his computer at his residence, transmitted the Hickok Disclosure from

the MCC, and prepared the Malware Article and Bartender Tweets to transmit while at the MCC.

See supra pp. 18-22.      The Government also introduced evidence showing that classified

information like the Leaked Information and the MCC Leaked Information must be maintained in

secure facilities, and was not to be taken home by CIA employees. (Weber Tr. 204; Sean Tr. 1708;

Bradley Tr. 1940). Accordingly, Schulte was not authorized to possess the Leaked Information at

his home or the MCC Leaked Information at the MCC at the time that he transmitted and attempted

to transmit it. See, e.g., United States v. Sterling, 860 F.3d 233, 242 (4th Cir. 2017) (keeping

classified information at defendant’s home sufficient to support conviction under different

provision of § 793(e) that still required defendant to have “unauthorized possession” of the

information); United States v. Hitselberger, 991 F.Supp.2d 86, 90 (D.D.C. 2013) (same).




                                                35
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 38 of 45



               2.     Counts Four, Five, Six, Seven, and Ten: Unauthorized Computer
                      Access, Theft of Government Property, and Contempt of Court

       The same evidence that established Schulte’s guilt of the § 793 counts also demonstrates

Schulte’s guilt of (i) Counts Four, Six, and Seven, which charged him with unauthorized conduct

on CIA computer systems, in violation of various provisions of 18 U.S.C. § 1030; (ii) Count Five,

which charged him with theft of Government property, in violation of 18 U.S.C. § 641; and (iii)

Count Ten, which charged him with contempt of Court, in violation of 18 U.S.C. § 403.

       First, Counts Four and Six charge violations of 18 U.S.C. § 1030(a)(1) and (a)(2)(B). Both

provisions require proof that the defendant knowingly accessed a computer “without authorization

or exceeding authorized access” and that defendant obtained information as result. Sand et al.,

Modern Federal Jury Instructions ¶¶ 40A-3 & 40A-10 (2019). With respect to these elements, the

defendant “exceed[ed] his authorized access” when he gave himself access to a part of DEVLAN

that he was not authorized to access, i.e., the Backup Files, see United States v. Valle, 807 F.3d

508, 525 (2d Cir. 2015) (“exceed[ing] authorized access” requires that defendant trespasses into

part of computer system he was not entitled to access), and obtained information when he copied

the Leaked Information, see supra pp. 9-13. Count Four additionally requires that the obtained

information was protected from unauthorized disclosure “for reasons of national defense or foreign

relations,” i.e., the national defense information in the Leaked Information, see supra pp. 27-29,

and that the defendant transmitted it to someone who was not authorized to receive it, i.e.,

WikiLeaks, see supra pp. 13-14. See Sand et al., Modern Federal Jury Instructions ¶ 40A-3. With

respect to Count Six, § 1030(a)(2)(B) requires that the information the defendant obtained is “from

any department or agency of the United States,” which the CIA indisputably is. As a result, the

Government’s proof at trial satisfies all of the elements of Count Four and Count Six.


                                                36
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 39 of 45



       Second, this same evidence demonstrates a violation of 18 U.S.C. § 641, which is charged

in Count Five. Proving a § 641 violation requires that the Government show that Schulte

knowingly stole “a thing of value” of the United States valued in excess of $1,000. Sand et al.,

Modern Federal Jury Instructions ¶ 23A-2 (2019). Intangible property can be a “thing of value”

for purposes of § 641. United States v. Girard, 601 F.2d 69, 71 (2d Cir. 1979). Here, a CIA

witness testified that the CIA invested millions of dollars into developing the types of cyber tools

that Schulte provided to WikiLeaks. (Roche Tr. 1879). As a result, the evidence showing that

Schulte stole the Leaked Information from the CIA on April 20 also shows that he stole a “thing

of value” belonging to the U.S. government that was valued in excess of $1,000.

       Schulte’s renewed claim that § 641 does not criminalize the theft and disclosure of

classified information is unavailing. (Dkt. 397 at 2-10). As the Court recognized in denying

Schulte’s motion to dismiss, the Second Circuit has squarely held that § 641 properly proscribes

the disclosure of sensitive Government information where the “disclosure at issue was

affirmatively prohibited by statute, regulation, policy, or longstanding agency practice.” (Dkt. 284

at 10 (citing Girard, 601 F.2d at 71; United States v. Jones, 677 F. Supp. 238, 240 (S.D.N.Y. 1988)

(“Given the government’s long standing practice of maintaining the confidentiality of information

relevant to on-going criminal investigations, and given the government’s obvious interest in

maintaining such confidentiality, the defendant could reasonably know the proscribed nature of

his alleged actions.”)); see also United States v. Blaszczak, 947 F.3d 19, 39 (2d Cir. 2019)

(“Contrary to Defendants’ strained reading of the case, we read Girard to hold that confidential

information can itself be a ‘thing of value’ under Section 641.”).




                                                37
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 40 of 45



       Schulte’s argument to the contrary is premised almost entirely on a dissenting portion of

Judge Winter’s opinion in United States v. Truong Dinh Hung, 629 F.2d 908, 936 (4th Cir. 1980)

which departed from the majority’s conclusion that it need not reach the defendant’s contentions

about § 641. Not only did Judge Winter’s opinion note that it was in disagreement with the Second

Circuit’s contrary holding in Girard, but the Fourth Circuit itself also later rejected Judge Winter’s

concerns in United States v. McAusland, 979 F.2d 970, 975 (4th Cir. 1992), affirming convictions

under § 641 for disclosing sensitive Government contracting information.

       Nor does the fact that § 793 criminalizes forms of disclosure of classified information in

any way raise doubts about the sufficiency of the Government’s evidence of Schulte’s guilt under

§ 641. Schulte cites no law whatsoever for the proposition that the existence of a specific statutory

scheme regulating the conduct at issue precludes the application of a more general statute that, by

its terms, also applies. Indeed, it is not uncommon for criminal conduct to be punishable under

multiple statutes of varying specificity, and the overlap in statutory schemes does not preclude

application of a more general statute. For example, the Second Circuit has routinely upheld

prosecutions for defrauding U.S. Government agencies in violation of 18 U.S.C. § 371 even when

a more specific statute also proscribes the particular conduct at issue. See, e.g., United States v.

Bilzerian, 926 F.2d 1285 (2d Cir. 1991) (rejecting as “unpersuasive” claim that “Bilzerian would

have us rule that when conduct is chargeable under the specific offense clause, the government is

precluded from prosecuting under the defraud clause”); United States v. Gurary, 860 F.2d 521,

525 (2d Cir. 1988) (prosecution for defrauding the Internal Revenue Service (the “IRS”) by

supplying false information that would be used on tax returns); United States v. Nersesian, 824

F.2d 1294, 1309 (2d Cir. 1987) (prosecution for defrauding the IRS where defendant agreed to



                                                 38
        Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 41 of 45



engage in structured transactions designed to evade bank currency transaction reporting

requirements).

       Instead, Schulte falls back on the purported need to construe the statute to avoid what he

asserts would be constitutional infirmities. But the Court in this case has already rejected Schulte’s

claim that the application of § 641 raises constitutional concerns, consistent with the Second

Circuit’s binding precedent on point. (Dkt. 284 at 10).

       Third, Count Seven charges a violation of § 1030(a)(5)(A), which criminalizes the

intentional transmission of, among other things, any “code or command” that causes “damage”

without authorization to a “protected computer.” The statute defines a “protected computer” to

include, among other things, “a computer exclusively for the use of . . . the United States” and

“damage” to include, among other things, “any impairment to the integrity or availability of data,

a program, a system, or information.” 18 U.S.C. § 1030(e)(2)(A) & (e)(8). In this case, a rational

jury could find that Schulte violated the statute both when he transmitted commands over

DEVLAN to restore the Confluence virtual machine back to the April 20 snapshot, thus destroying

the Confluence virtual machine log files, and his transmission of other commands over DEVLAN

to delete log files from the OSB server, which in both instances rendered those log files, i.e., “data”

or “information,” unavailable.

       Fourth, Count Ten charges Schulte with contempt of Court, in violation of 18 U.S.C.

§ 401(3), which requires proof that “(1) the court entered a reasonably specific order; (2) defendant

knew of that order; (3) defendant violated that order; and (4) his violation was willful.” United

States v. Cutler, 58 F.3d 825, 834 (2d Cir. 1995). In this case, the Protective Order Schulte is

charged with violating is perfectly clear that materials designated under it “may be disclosed only



                                                  39
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 42 of 45



by defense counsel” (i.e., not Schulte) to a delineated list of individuals which did not include

reporters (GX 828 at 1-2); Schulte specifically acknowledged his understanding of this restriction

to the Court at the May 21, 2018 conference (GX 829 at 7); and nevertheless, on September 24,

2018, Schulte emailed a copy of a search warrant affidavit prominently stamped as subject to the

Protective Order to the reporter with The Washington Post in an attempt to convince that reporter

to write an article about this case (GX 812). The evidence underlying Count Ten is more than

sufficient to support Schulte’s conviction for criminal contempt.

               3.      Counts Eight and Nine: False Statements and Obstruction of Justice

       Finally, the Court should reject Schulte’s challenge to Counts Eight and Nine. Count Eight

charges Schulte with making material false statements to the FBI and the U.S. Attorney’s Office

in violation of 18 U.S.C. § 1001 and Count Nine charges Schulte with obstructing the investigation

into the Leaked Information.

       Count Eight requires proof that Schulte knowingly made material misrepresentations to

U.S. law enforcement agency about a matter within that agency’s jurisdiction. See United States

v. Coplan, 703 F.3d 46, 78 (2d Cir. 2012). A false statement is material under § 1001 if it (i) had

“a natural tendency to influence, or [is] capable of influencing, the decision of the decisionmaking

body to which it was addressed,” United States v. Gaudin, 515 U.S. 506, 609 (1995), or (ii) was

“capable of distracting government investigators’ attention away from” a critical matter, United

States v. Stewart, 433 F.3d 273, 318 (2d Cir. 2006). In this case, Schulte made several material

misrepresentations to the FBI and the U.S. Attorney’s Office (which indisputably are responsible

for conducting criminal investigations).      For example, Schulte stated that he had never

intentionally made DEVLAN more vulnerable to attack (Evanchec Tr. 2235) even though he



                                                40
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 43 of 45



manipulated the system on April 20, 2016 so that he could attack it, see supra pp. 9-13. Obviously,

network activity on April 20, 2016 was critically important to the Government’s investigation,

given that that was the day on which the March 3 Backup Files—the contents of which WikiLeaks

disclosed—were last accessed. Moreover, Schulte claimed to the FBI that he had not kept a copy

of his email to OIG, which contained classified information (GX 1616; Leonis Tr. 642-43), but the

FBI discovered a copy of the email at Schulte’s apartment in New York (Evanchec Tr. 2179). A

rational jury could certainly conclude that this misstatement was intentional, given that Schulte

had kept several emails from the CIA about this dispute with CIA management at his apartment

(GX 1117; Evanchec Tr. 2253), which supports that Schulte deliberately selected and retained CIA

emails related to that dispute. A rational jury could also conclude that the fact that Schulte kept

the OIG email and others was material, in light of testimony from an FBI agent that Schulte’s

emails about his dispute with management showed a “motivation to do something in retaliation to

the CIA” (Evanchec Tr. 2205), a conclusion that is bolstered by the fact that Schulte had kept such

emails for months after leaving the CIA. Schulte also informed the FBI that he had never worked

on Brutal Kangaroo at home, even though he used a secure eraser program to delete a folder from

his computer named Brutal Kangaroo just days after stealing the Leaked Information. (Berger Tr.

1432; Evanchec Tr. 2238; GX 1404-6). Similarly, Schulte told the FBI that he did not take any

classified information from DEVLAN home, even though he admitted to doing so in an electronic

chat with one of his friends (GX 1605-3). Obviously, the fact that Schulte had data for Brutal

Kangaroo, one of the tools revealed by WikiLeaks, and other classified material on his home

computer would be material, given that such conduct could itself constitute the criminal

unauthorized retention of national defense information under 18 U.S.C. § 793(e), see, e.g.,



                                                41
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 44 of 45



Sterling, 860 F.3d at 242 (retention of national defense information at defendant’s home violated

§ 793(e)), and was “capable of distracting government investigators’ attention away from” a

critical matter, see Stewart, 433 F.3d at 318, namely further forensic inquiry of Schulte’s home

computer, see supra pp. 13-14. In short, the evidence at trial was more than sufficient to support

Schulte’s conviction on Count Eight.

       This same conduct also demonstrates Schulte’s guilt of obstruction of justice, as charged

in Count Nine. That count requires proof that there was a pending judicial proceeding, like a grand

jury proceeding, that Schulte knew about that proceeding, and that Schulte corruptly sought to

impede that proceeding. Sand et al., Modern Federal Jury Instructions ¶ 46-3 (2019). The evidence

shows that during the FBI’s initial interview of Schulte, an FBI agent delivered two grand jury

subpoenas to Schulte, one calling for his testimony, and the other calling for production of

Schulte’s cellphone, (Evanchec Tr. 2218), demonstrating the first two elements. A rational jury

could clearly infer that Schulte wanted to obstruct that grand jury proceeding because he knew that

the grand jury sought his testimony and evidence from his electronic devices, but nevertheless

sought to deter the FBI from further investigating, for example, Schulte or Schulte’s home media

and presenting that information to the grand jury (which, as described above, contains

incriminating evidence, such as Schulte’s reformatting of his home computer shortly after stealing

and transferring the Leaked Information, see supra pp. 13-14).




                                                42
       Case 1:17-cr-00548-PAC Document 410 Filed 06/19/20 Page 45 of 45



                                       CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the Court should deny

Schulte’s Rule 29 motion.

Dated: New York, New York
       June 19, 2020

                                                       Respectfully Submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                               By:           /s/
                                                       David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       212-637-2744/6523/2420

Cc:    Defense Counsel
       (Via ECF)




                                              43
